ORDER

PER CURIAM.
AND NOW, this 28th day of February, 2002, Thomas R. Hendershot having been indefinitely suspended from the practice of law in the State of Maryland by Order of the Court of Appeals of Maryland dated October 12, 2000; the said Thomas R. Hendershot having been directed on December 28, 2001, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Thomas R. Hendershot is suspended from the practice of law in this Commonwealth consistent with the Order of the Court of Appeals of Maryland dated October 12, 2000, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.